EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Michael Attisha on 4/19/21.

The application has been amended as follows: 
	Claims 20-30: Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, taken alone or in combination, fails to teach applying a solvent to the mold, thereby softening but not dissolving the mold; in combination with other claimed elements as set forth in claim 1.

	The closest prior arts are Uram (US 2014/0339745 Al, previously cited) and Greskovich et al. (US 4,141,781, hereinafter Greskovich, previously cited). The teachings of Uram in view of Greskovich have been discussed in paragraph 5 of previous office action mailed on 12/30/2020.
	As applicant had argued in page 6, Uram uses acetone to dissolve the ABS mold, thus teaches away from the new limitation “not dissolving the mold.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

4/19/2021